Citation Nr: 0506869	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-33 752	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the retroactive termination of Department of 
Veterans Affairs (VA) improved pension benefits effective 
February 1, 1996, was proper.

2.  Whether improved pension benefits were warranted from 
March 1, 1997.  


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from February 1974 to February 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the No. 
Little Rock, Arkansas, Regional Office (RO) of VA which 
retroactively terminated her VA improved pension benefits 
effective February 1, 1996.  The case has been transferred to 
the Reno, Nevada RO.

The Board notes that the veteran has alleged clear and 
unmistakable error (CUE), however, he did not identify what 
matter this pertained.  The Court has provided that if a 
claimant wishes to reasonably raise CUE "there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  The veteran has not in this case 
expressed an intent to claim, or identified a basis for a 
claim of, CUE in the prior RO decision. Thus, this matter is 
not addressed herein.  

The issue of whether improved pension benefits were warranted 
from March 1, 1997 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was in receipt of improved pension benefits 
from June 1989 until the time they were terminated 
retroactively on February 1, 1996.

2.  The maximum annual rate of improved pension for a veteran 
with no dependents was $8246, effective December 1, 1995.

3.  The veteran's countable income exceeded the maximum 
annual rate from February 1, 1996.

4.  The veteran's improved pension benefits should have been 
terminated the last day of the month in February 1996.  


CONCLUSIONS OF LAW

1.  The veteran's improved pension benefits were not properly 
terminated, effective February 1, 1996.  38 U.S.C.A. § 1503 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277, 3.660 
(2004).

2.  The veteran's improved pension benefits should be 
terminated, effective the last day in February 1996.  38 
U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 
3.277, 3.660 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty 
to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

However, VCAA does not require notice and assistance in 
developing a claim that cannot be substantiated because the 
claimant does not dispute the facts.  That is the case here.  
The undisputed facts are discussed below.  Thus, it would 
serve no purpose to remand this case to issue a VCAA letter.  
There are disputed facts as to the issue currently on appeal.  
There is nothing to add to the claims file or to develop.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  






Background

In a  June 1990 rating decision, service connection for 
pension benefits was granted effective June 1989.  

In a July 1990 letter, the veteran was notified of his award 
of improved pension benefits.  He was informed that VA pays 
pension to make up the difference between countable annual 
income and the maximum annual rate.  He was told that the 
rate of VA pension was directly related to his income and 
that adjustments to his payments must be made whenever his 
income changes.  Therefore, he was informed that he was to 
notify VA immediately if he received income from any new 
source or if he received more income than he had reported.  
He was told that failure to inform VA promptly of income 
changes might result in the creation of an overpayment.  

The veteran was also provided a VA Form 21-8768, which 
informed him that the rate of pension paid to a veteran 
depended on the amount of his income and the number of 
dependents, that he was obligated to notify VA immediately if 
there was any change in income or net worth, that he was 
obligated to report all income from all sources, that any 
reduction or discontinuance of benefits caused by a change in 
income would be effective the first day of the month 
following the month the change occurred, and that a failure 
to notify VA of changes would result in an overpayment which 
would be subject to recovery.

In August 1991, an eligibility verification report (EVR) was 
received from the veteran in which he reported his annual 
income.  In a November 1991 letter, the veteran was notified 
of how his pension benefits were calculated.  He was notified 
to inform VA of any changes to his income.  

In August 1992, an EVR was received from the veteran in which 
he reported his annual income.  In a November 1992 letter, VA 
proposed to terminate the veteran's pension benefits because 
in the veteran's EVR, he had reported wage income as well as 
income from the Social Security Administration (SSA) which, 
combined, exceeded the improved pension income limit for a 
veteran with no dependents.  In December 1992, another EVR 
was received in which the veteran reported that he did not 
have any wage income.  In a January 1993 letter, the veteran 
was notified that his improved pension benefits had been 
adjusted due to an increase in his SSA benefits.  The veteran 
was again told to notify VA of his changes in income and the 
ramifications of not doing so.  He was also provided a VA 
Form 21-8768.  The veteran was thereafter notified of the 
overpayment which was created when his income increased.  

In August 1993, an EVR was received from the veteran in which 
he reported his annual income.  

In an August 1994 letter, the veteran was advised of his rate 
of pension and of how it was calculated.  The veteran was 
again told to notify VA of his changes in income and the 
ramifications of not doing so.  He was also provided a VA 
Form 21-8768.  

In August 1995 and in April 1996, the veteran was provided 
information regarding EVRs.  He was told that he did not have 
to submit one unless his situation changed.  He was told that 
it was his responsibility to report changes in income.  

In June 1996, an EVR was received from the veteran.  He 
reported that his income consisted of SSA benefits in the 
amount of $589 per month.  In the space in which he was 
requested to report changes in income, he wrote: "N/A" 
indicative of no change in income.  He also reported that he 
had gotten married in May 1996.  

In a July 1996 letter, the veteran was advised of his rate of 
pension and of how it was calculated.  He was told that his 
rate of pension was based on annual SSA income of $7068.  He 
was told that the maximum annual rate of improved pension 
benefits for a veteran with one dependent was $10,801.  The 
veteran was again told to notify VA of his changes in income 
and the ramifications of not doing so.  He was also provided 
a VA Form 21-8768.  In December 1996, the veteran was 
provided information regarding EVRs.  He was told that he did 
not have to submit one unless his situation changed.  He was 
told that it was his responsibility to report changes in 
income.  

Thereafter, in November 1996, in pertinent part, the veteran 
reported that he had had additional income in the amount of 
$1250.

At a June 2000 hearing, the veteran indicated that he had 
received $1250 in February 1996 from insurance proceeds 
following an automobile accident.  He stated that this was a 
one-time payment.  


Analysis

The eligibility of a veteran for improved pension depends on 
countable income.  Pertinent regulations provide that 
improved pension benefits shall be terminated if countable 
annual income exceeds applicable income limitations.

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his/her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).

Under the provisions of 38 C.F.R. § 3.271, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Income from 
SSA and income from insurance proceeds due to an automobile 
accident are not excluded under 38 C.F.R. § 3.272.  The rate 
at which the veteran may be paid pension is reduced by the 
amount of the veteran's countable annual income.  38 C.F.R. § 
3.23.

For the period from December 1, 1995, the maximum annual rate 
of improved pension for a veteran with no dependents was 
$8246.  The veteran was not married when he received the 
additional income in February 1996.

As of February 1996, the veteran's annual income was $7068 
for SSA and $1250 for the insurance proceeds.  The veteran 
did not immediately report that he received the insurance 
proceeds although he had been repeatedly told to immediately 
report changes in income.  

Thus, the annual income beginning in February 1996 for a 12-
month annualization period was $8318 which exceeded the 
maximum annual rat of $8246.  The veteran confirmed that he 
had the SSA income and insurance proceeds income, as stated.  
He indicated such in written correspondence, in his hearing, 
and in his VA Form 9, on the reverse side.  He does not 
dispute that this was his income.  

The veteran only disputed that his income was not recurring, 
but was a one-time receipt.  The Board agrees and that fact 
is therefore not disputed.  The veteran also stated that any 
income belonging to his girlfriend at that time was not his 
income as they were not married.  As noted, the only 
countable income considered belonged solely to the veteran.  
Thus, that fact also is not disputed.  

Since the veteran's income changed in February 1996, that 
month commenced a new 12-month annualization period.  See 
38 C.F.R. § 3.271.  The insurance proceeds represented non-
recurring income.  Nonrecurring income means income received 
or anticipated on a one-time basis during a 12-month 
annualization period.  Pension computations of income will 
include nonrecurring income for a full 12-month annualization 
period following the receipt of such income.  38 C.F.R. 
§ 3.271(a)(3).  The amount of any nonrecurring countable 
income received by a beneficiary shall be added to the 
beneficiary's annual rate of income for a 12-month 
annualization period commencing on the effective date on 
which the nonrecurring income was countable.  38 C.F.R. 
§ 3.272(c).  In this case, the income was countable in 
February 1996.  Compensation for injury to include that 
collected because of personal injury will be considered 
income as received.  38 C.F.R. § 3.271(g).  

Where the reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  See 38 C.F.R. § 3.660.  Thus, although the 
additional income was countable from February 1 1996, the 
proper retroactive termination date was the last day in 
February 1996.

In light of the foregoing, the Board finds that the proper 
termination date of the veteran's improved pension benefits 
last day in February 1996.


ORDER

The veteran's improved pension benefits were not properly 
terminated, effective February 1, 1996.  

The veteran's improved pension benefits should be terminated, 
effective the last day in February 1996.  


REMAND

At his hearing, the veteran was told that he would probably 
get a letter telling him to report his countable family 
income for 1997 onward.  This would be done in order for VA 
to assess eligibility for pension benefits.  

The veteran has maintained that his non-recurring income, as 
noted above, only prohibited receipt of improved pension 
benefits for one year.  This matter has been addressed on 
appeal.  However, the veteran has asserted that improved 
pension benefits were warranted after that 12- month 
annualization period ended.  This issue has not been fully 
developed.  

In the statement of the case, he was advised that he could 
reapply for pension benefits if they were no longer receiving 
any of the income that VA counted.  The statement of the case 
cited to the SSA income and the insurance proceeds income.  
As noted, the insurance proceeds income was non-recurring 
income, to be considered for one 12-month annualization 
period.  The SSA income is recurring income.  Although the 
veteran was told that he must reapply, the Board finds that 
he has continuously contested his benefits being terminated 
in excess of the 12-month annualization period, as noted 
above.  

In light of the foregoing, the AOJ should consider whether 
the veteran was eligible for improved pension benefits from 
March 1, 1997 onward.  Prior to consideration, a VCAA letter 
should be issued.  Also, if further financial information is 
required of the veteran, the AOJ should obtain such.  

Accordingly, this case is REMANDED for the following actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The AOJ should request pertinent 
financial information from the veteran with 
regard to his income from March 1, 1997 
onward.  

3.  The AOJ should review the issue of 
whether improved pension benefits were 
warranted from March 1, 1997.  

Thereafter, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


